Citation Nr: 1015991	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, diagnosed as anxiety disorder and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of larynx cancer, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from May 1967 to 
April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2008 rating decision in which the RO denied 
the Veteran's claims for service connection for anxiety 
disorder and for a disability rating in excess of 10 percent 
for residuals of larynx cancer.  Later that month, the 
Veteran filed a notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in October 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2008.

The record reflects that the Veteran was previously 
represented by the American Legion, and that he revoked power 
of attorney in November 2009 and indicated that he would be 
representing himself.  As such, the Board recognizes that the 
Veteran is now proceeding pro se in this appeal.  See 38 
C.F.R. §§ 14.631 (2009). 

As reflected on the title page, the Board has recharacterized 
the claim for higher rating for residuals of larynx cancer to 
include extra-schedular consideration, consistent with the 
RO'a adjudication of this issue. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The record reflects diagnoses of PTSD that appear to be 
based, at least in part, on the Veteran's claims of enemy 
attack on Long Binh during service.

3.  While the objective evidence does not indicate that the 
Veteran engaged in combat with the enemy during service, 
there is credible evidence of record that tends to 
corroborate the occurrence an enemy attack on Long Binh while 
the Veteran was stationed there.  

4.  The record reflects a diagnosis of anxiety disorder that 
is shown to be due to trauma associated with the Veteran's 
military experiences.

5.  Pertinent to the current, March 2007 claim for increase, 
the Veteran's service-connected residuals of larynx cancer 
have primarily been manifested by hoarseness of the voice, 
but without evidence of thickening or nodules of the vocal 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  

6. At no point pertinent to the current claim for increase 
have the Veteran's residuals of larynx cancer been shown to 
be so exceptional or unusual to render the schedular criteria 
inadequate for rating the disability.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for PTSD and anxiety 
disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125(a) (2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of larynx cancer, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6516 (2007-2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for psychiatric disability, the Board finds that 
all notification and development action needed to fairly 
adjudicate this claim has been accomplished.  

As regards the Veteran's claim for a higher rating, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also specifically 
informed the Veteran to submit any evidence in her possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
April 2007 letter, as well a June 2008 post-rating letter, 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Hence, the April 2007 
letter meets Pelegrini's and Dingess/Hartman's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement.  In addition, the October 2008 SOC, along with a 
June 2008 letter, set forth the criteria for higher ratings 
for residuals of larynx cancer.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records, a private medical record from Psychology 
Consulting Services, and the reports of November 2007 VA 
examinations.  Also of record and considered in connection 
with the appeal are an August 2007 memorandum from the U.S. 
Army and Joint Services Records Research Center (JSRRC), and 
various written statements provided by the Veteran and by his 
former representative, on his behalf.  No further RO action 
on these matters, prior to appellate consideration, is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition. Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).
If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 
38 C.F.R. 3.304(f)(1) (2009); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 
 
If, however, the alleged stressor is not combat related, then 
the Veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994). 

The Veteran has not alleged, and the evidence does not 
suggest, that he engaged in combat with the enemy.  Notably, 
the Veteran's DD-214 does not indicate he received any combat 
related awards or medals, such as the Combat Infantry Badge.  
As such, he cannot establish the occurrence of a stressor on 
the basis of his assertions, alone; rather, credible evidence 
corroborating the occurrence his claimed in-service stressor 
is required.

The Veteran's STRs reflect that, in July 1967, as he was 
being seen for X-rays, he began crying and expressed a desire 
for a mental health consultation.  In October 1967, he was 
referred for a psychiatric consultation by his chaplain, but 
presented without and psychiatric disease.  He said that he 
had a history of headaches and sinusitis and that he believed 
the chaplain had wanted him to see a neurologist instead.  
The report of the February 1969 discharge examination 
reflects that the Veteran's psychiatric evaluation was normal 
and the contemporaneous report of medical history (filled out 
by him) reflects that he denied nervous trouble of any kind, 
or depression or excessive worry.

An April 2007 VA outpatient treatment record reflects that 
the Veteran's depression screening was negative.

A May 2007 private medical record from Psychological 
Consulting Services reflects that the Veteran was diagnosed 
with PTSD, which was attributed to his military experiences.  
During his tour of duty in Vietnam, the Veteran reported that 
he came under enemy fire on numerous occasions and was in 
Long Binh during the Tet Offensive.  He said he was also 
almost hit by a bullet from friendly fire.  

In a July 2007 statement, the Veteran reported that he served 
in Vietnam from October 1967 to October 1969 with the 64th 
Quartermaster Battalion and that his job consisted of loading 
and unloading fuel at different bases.  He said that he came 
under enemy fire numerous times while traveling from base to 
base and that his home base in Long Bihn came under attack in 
1968.  He attached an excerpt from another Board decision 
that reflects that the JSRRC (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)) had verified an 
attack on Long Binh Ammunition Supply Depot in February 1968. 

The Veteran's military personnel records reflect that he 
served in the Republic of Vietnam from October 1967 to 
October 1968 with the 512th Quartermaster Company as an 
assistant pump station operator.  An August 2007 memorandum 
from JSRRC reflects that the 512th Quartermaster Company was 
stationed in Long Binh at least from November 1967 to March 
1968 during the Tet Offensive (January 1968 to March 1968).  
JSRRC was able to verify an attack on a Long Binh military 
installation in January 1968.  Based on its research, JSRRC 
recommended that the Veteran's claimed stressor be conceded.  

The report of a November 2007 VA examination reflects the 
Veteran's complaints of sporadic sleep disturbance and 
occasional anxiety.  He also reported an easy startle 
response, hypervigilance, and avoidance tendencies.  He said 
that he was afraid during service when he had to perform 
guard duty but never had to fire his weapon and did not come 
under direct attack.  The examiner opined that the Veteran 
met the DSM-IV criteria for PTSD; however, the examiner only 
listed anxiety disorder, not otherwise specified (NOS), as a 
diagnosis under Axis I (i.e., clinical syndromes).  The 
examiner opined that the Veteran's anxiety disorder was 
secondary to his military experiences.  

In this case, the Veteran's private psychologist diagnosed 
the Veteran with PTSD and the VA examiner opined that the 
Veteran met the DSM-IV criteria for PTSD.  Although the VA 
examiner only listed a diagnosis of anxiety disorder on Axis 
I, the Board notes that, according to the DSM-IV, PTSD is a 
type of anxiety disorder.  Moreover, the Board points out 
that there is no medical evidence indicating that the Veteran 
does not meet the diagnostic criteria for PTSD.

As for the Veteran's alleged stressors, JSRRC has verified 
that Long Binh came under attack while the Veteran's unit was 
stationed there.  Although it is unclear whether the Veteran 
was directly involved in the attack, the JSRRC indicated that 
it would not be able to provide any additional information 
concerning the Veteran's participation.  The Board notes, 
however, requiring corroboration of every detail, including a 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Significantly, there is no evidence to indicate that 
the Veteran was not at Long Binh at the time of the attack.   
See Pentacost v. Principi, 16 Vet. App. 124, 128 (Vet. App. 
May 24, 2002).  Under these circumstances, the JSRRC 
correctly recommended that the occurrence of this stressor be 
conceded

The Board notes that the Veteran's statement during the 
November 2007 VA examination that he did not come under 
attack seems to contradict his previous statements that he 
came under enemy fire and mortar attack while traveling 
between bases and while in Long Binh.  In this regard, 
however, the report is somewhat ambiguous and it is possible 
that the Veteran was only referring to not coming under 
direct attack while on guard duty.  As such, this latter 
statement does not serve to defeat the establishment of the 
above-noted stressor.  

The Board also emphasizes that the only medical opinion 
evidence on the question of whether current psychiatric 
disability is medically related to the Veteran's alleged in-
service stressful experiences weighs in favor of the claim.  
The Board points out that VA is not free to ignore a medical 
opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or 
to reject a medical opinion based on its own medical judgment 
(see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. 
Derwinski, 1 Vet. App. 171 
(1991)), even if the opinion is based on lay assertions.  The 
fact that an examiner relied on the assertions of the Veteran 
and/or another  layperson does not render the opinion not 
credible unless the Board finds that the lay statements are 
not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Here, the Board has evaluated the 
totality of the evidence in determining that the statements 
of the Veteran have been consistent throughout the appeal and 
are corroborated, at least in part, by the JSRRC.  Hence, the 
Board also accepts as credible and probative the medical 
opinion evidence that is based, in part, on these credible 
lay assertions.  Significantly, on the question of medical 
nexus between current PTSD and anxiety disorder, there is no 
contrary objective evidence or opinion of record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include 
the noted lay and medical evidence, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for PTSD and anxiety 
disorder are met.

III.  Higher Disability Rating for Residuals of Larynx Cancer 

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's residuals of larynx cancer have been evaluated 
as 10 percent disabling under Diagnostic Code 6516, for 
chronic laryngitis.  38 C.F.R. § 4.97, DC 6516 (2009).  Under 
Diagnostic Code 6516, a 10 percent rating is warranted for 
hoarseness with inflammation of cords or mucous membrane.  A 
30 percent rating is warranted for hoarseness with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changed on biopsy.  The current claim for increase 
was filed in March 2007.

The report of the November 2007 VA examination reflects that 
the Veteran was diagnosed with cancer of the vocal cords in 
1989, which was treated with 6-8 weeks of radiation therapy.  
It was noted that he was evaluated by the Durham VA 8-10 
months prior to the examination and was not found to have any 
residuals or recurrent cancer of his larynx.  The Veteran 
reported that his voice was hoarse and raspy and came and 
went.  The examiner noted that the Veteran's voice was hoarse 
throughout the interview but that the Veteran was always able 
to talk.  He also said that food and liquids occasionally 
felt like they stopped in the upper esophagus, but were 
always able to go down.  He denied any food becoming lodged 
in his throat and it did not sound as if he had trouble 
swallowing.  On physical examination, the Veteran had speech 
impairment but was able to communicate adequately.  There was 
no interference with breathing, no purulent discharge, no 
sinus complaints, only rare headaches, and no other symptoms.  
The tongue and posterior pharynx were normal.  There were no 
radiation changes of the skin of the Veteran's neck.  No 
lymph nodes were palpated on his neck and his thyroid was not 
enlarged.

A January 2008 VA outpatient treatment record reflects the 
Veteran's continued complaints of hoarseness but no changes 
in [voice] quality.  The Veteran also reported some globus 
when swallowing but no aspiration symptoms.  On physical 
examination, there were no intraoral lesions or neck masses.  
The nasopharynx, oropharynx, hard palate, and epiglottis were 
normal.  The bilateral valleculae were clear and arytenoids 
were normal.  The aryepiglottic folds, pyriforms sinuses, and 
bilateral true vocal cords were mobile and without lesions or 
masses.  The bilateral true vocal cords had hypervascularity, 
right greater than left, but there was no evidence of disease 
noted.  

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating higher than 10 
percent for residuals of cancer of the larynx is not 
warranted.  In this regard, the medical evidence reflects 
that the Veteran's voice is hoarse, but there is no evidence 
of thickening or nodules of the vocal cords, polyps, 
submucous infiltration, or pre-malignant changed on biopsy.  
Although the January 2008 VA outpatient treatment record 
notes some hypervascularity, right greater than left, it was 
noted that there was no evidence of disease.  Hence, the 
Veteran's symptoms are more consistent with a 10 percent 
rating under Diagnostic Code 6516.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
the disability has not been shown to involve any factors that 
warrant evaluation under any other provision of VA's rating 
schedule.

As a final point, the Board reiterates that it has certainly 
considered the Veteran's assertions as to his vocal cord 
symptoms-which he is certainly competent to provide.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
criteria needed to support a higher rating-a showing of 
thickening or nodules of the vocal cords, submucous 
infiltration, or pre-malignant changes on biopsy-are 
essentially medical findings which are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  Hence, while the appellant's 
complaints have been considered, they are not considered more 
persuasive on these points than the objective medical 
findings which, as indicated above, do not support the claim 
for higher rating.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point relevant to this appeal has 
the disability under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (cited to in the October 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Hart (cited above); and that a 
rating in excess of 10 percent for residuals of larynx cancer 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for PTSD and anxiety disorder is granted.  

A rating in excess of 10 percent for residuals of cancer of 
the larynx, include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


